 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY ALTAMIRANO SERMENO,                           No. 2:14-cv-2729 JAM DB P
12                       Petitioner,
13           v.                                          FINDINGS AND RECOMMENDATIONS
14   M.E. SPEARMAN,
15                       Respondent.
16

17           On July 24, 2019, a court order was served at petitioner’s address of record. (ECF No.

18   107). The order directed respondent to file a response to petitioner’s petition within sixty days.

19   (See id. at 3). It also directed petitioner to file either a reply or an opposition within thirty days of

20   respondent filing a response. (See id. at 3-4). On August 2, 2019, the court’s order served on

21   petitioner was returned to the court as undeliverable. A subsequent notice of case reassignment

22   served on petitioner on August 28, 2019 (see ECF No. 111), was also returned to the court as

23   undeliverable on September 16, 2019. Since these orders were returned, petitioner has not filed a

24   notice of change of address with the court.

25           On September 23, 2019, respondent filed an answer to the petition and lodged the state

26   record. (ECF Nos. 113, 114). To date, petitioner has not filed a reply to respondent’s answer.

27           It appears that petitioner has failed to comply with Local Rule 182(f), which requires that

28   a party appearing in propria persona inform the court of any address change. More than sixty-
                                                        1
 1   three days have passed since the July 24, 2019, court order was returned to the court by the postal

 2   service, and petitioner has failed to notify the court of a current address. Petitioner’s thirty-day

 3   time period within which to file a reply to respondent’s answer has also expired.

 4           Accordingly, IT IS HEREBY RECOMMENDED that this action be DISMISSED without

 5   prejudice for failure to prosecute and for failure to keep the court apprised of a current address.

 6   See Fed. R. Civ. P. 41(b); see also L.R. 110, 183(b).

 7           These findings and recommendations are submitted to the United States District Judge

 8   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 9   after being served with these findings and recommendations, any party may file written

10   objections with the court. The document should be captioned “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Any response to the objections shall be filed and served within

12   fourteen days after service of the objections. The parties are advised that failure to file objections

13   within the specified time may waive the right to appeal the District Court’s order. Martinez v.

14   Ylst, 951 F.2d 1153 (9th Cir. 1991).

15   Dated: November 6, 2019

16

17

18

19   DB:13
     DLB/ORDERS/ORDERS.PRISONER.HABEAS/serm2729.133a.ftp
20
21

22

23

24

25

26
27

28
                                                           2
